Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 1 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 1of15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Case No. 7:20-cv-00576K MK
EAST FISHKILL FIRE DISTRICT,

Plaintiff,
VS. STIPULATED PROTECTIVE
ORDER
FERRARA FIRE APPARATUS, INC.

Defendant.

 

1. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public disclosure:
and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
or responses to discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment under the applicable
legal principles.
2. DEFINITIONS
2.1 Challenging Party: a Party or Non-Party that challenges the designation of information or
items under this Order.
2.2 “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,
stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil

Procedure 26(c).

 
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 2 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 2 of 15

2.3 Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their

support staff).

2.4 Designating Party: a Party or Non-Party that designates information or items that it produces

in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.5 Disclosure or Discovery Material: all items or information, regardless of the medium or

 

manner in which it is generated, stored, or maintained (including, among other things, testimony,
transcripts, and tangible things), that are produced or generated in disclosures or responses to

discovery in this matter.

2.6 Expert: a person with specialized knowledge or experience in a matter pertinent to the
litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
consultant in this action.

2.7 House Counsel: attorneys who are employees of a party to this action. House Counsel does
not include Outside Counsel of Record or any other outside counsel.

2.8 | Non-Party: any natural person, partnership, corporation, association, or other legal entity not
named as a Party to this action.

2.9 Outside Counsel of Record: attorneys who are not employees of a party to this action but are

 

retained to represent or advise a party to this action and have appeared in this action on behalf of that
party or are affiliated with a law firm that has appeared on behalf of that party.
2.10 Party: any party to this action, including all of its officers, directors, employees, consultants,

retained experts, and Outside Counsel of Record (and their support staffs).
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 3 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 3 of 15

2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in this
action.
2.12 Professional Vendors: persons or entities that provide litigation support services (e.g.,
photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
storing, or retrieving data in any form or medium) and their employees and subcontractors.
2.13 Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL.”
2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing
Party.
3, SCOPE

The protections conferred by this Stipulation and Order cover not only Protected Material (as
defined above), but also (1) any information copied or extracted from Protected Material; (2) all
copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the following
information: (a) any information that is in the public domain at the time of disclosure to a Receiving
Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
publication not involving a violation of this Order, including becoming part of the public record
through trial or otherwise; and (b) any information known to the Receiving Party prior to the
disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

Protected Material at trial shall be governed by a separate agreement or order.
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 4 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 4 of 15

4, DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action, including the

time limits for filing any motions or applications for extension of time pursuant to applicable law.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
Party that designates information or items for protection under this Order must take care to limit any
such designation to specific material that qualifies under the appropriate standards. The Designating
Party must designate for protection only those parts of material, documents, items, or oral or written
communications that qualify — so that other portions of the material, documents, items, or
communications for which protection is not warranted are not swept unjustifiably within the ambit
of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
encumber or retard the case development process or to impose unnecessary expenses and burdens on
other parties) expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it designated for
protection do not qualify for protection, that Designating Party must promptly notify all other Parties

that it is withdrawing the mistaken designation.
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 5 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 5 of 15

 

5.2 Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
Discovery Material that qualifies for protection under this Order must be clearly so designated before
the material is disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents, but excluding
transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or
portions of the material on a page qualifies for protection, the Producing Party also must clearly
identify the protected portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents or materials available for inspection
need not designate them for protection until after the inspecting Party has indicated which material
it would like copied and produced. During the inspection and before the designation, all of the
material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
Party has identified the documents it wants copied and produced, the Producing Party must determine
which documents, or portions thereof, qualify for protection under this Order. Then, before
producing the specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
to each page that contains Protected Material. If only a portion or portions of the material on a page
qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

by making appropriate markings in the margins).

 
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 6 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 6 of 15

(b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating
Party identify on the record, before the close of the deposition, hearing, or other proceeding, all

protected testimony.

(c) for information produced in some form other than documentary and for any other tangible items,
that the Producing Party affix in a prominent place on the exterior of the container or containers in
which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions
of the information or item warrant protection, the Producing Party, to the extent practicable, shall
identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
qualified information or items does not, standing alone, waive the Designating Party’s right to secure
protection under this Order for such material. Upon timely correction of a designation, the Receiving
Party must make reasonable efforts to assure that the material is treated in accordance with the
provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
confidentiality designation by electing not to mount a challenge promptly after the original

designation is disclosed.
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 7 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 7 of 15

6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
providing written notice of each designation it is challenging and describing the basis for each
challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
recite that the challenge to confidentiality is being made in accordance with this specific paragraph
of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
begin the process by conferring directly (in voice to voice dialogue; other forms of communication
3 business Aoys
are not sufficient) within Eda of the date 6fSérvice of notice. In conferring, the Challenging Party
must explain the basis for its belief that the confidentiality designation was not proper and must give
the Designating Party an opportunity to review the designated material, to reconsider the
circumstances, and, if no change in designation is offered, to explain the basis for the chosen
designation. A Challenging Party may proceed to the next stage of the challenge process only if it
has engaged in this meet and confer process first or establishes that the Designating Party is unwilling
to participate in the meet and confer process in a timely manner.
6.3 Judicial Intervention. If the Parties cannot resolve a challenge without court

in ACLorAare®
intervention, the Designating Party shall file and serve a motion to retain confidentiality wethin24

wilhe fhe schedules for presen ting Als woer ais poles be Re Cour F sob for Pa = » Me. 10/43/4020
at]

   
 
 

. Each such motion must be
accompanied by a competent declaration affirming that the movant has complied with the meet and
confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make

the cequirech timeframes (
such a motion including the required declaration within 2t=days=ter-b4-days-+fappleabtey shall

  

automatically waive the confidentiality designation for each challenged designation. In addition, the

Challenging Party may file a motion challenging a confidentiality designation at any time if there is

 
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 8 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 8 of 15

good cause for doing so, including a challenge to the designation of a deposition transcript or any
portions thereof. Any motion brought pursuant to this provision must be accompanied by a competent
declaration affirming that the movant has complied with the meet and confer requirements imposed
by the preceding paragraph.

The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary
expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
Designating Party has waived the confidentiality designation by failing to file a motion to retain
confidentiality as described above, all parties shall continue to afford the material in question the
level of protection to which it is entitled under the Producing Party’s designation until the court rules
on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

71 Basic Principles. A Receiving Party may use Protected Material that is disclosed or produced

by another Party or by a Non-Party in connection with this case only for prosecuting, defending, or

attempting to settle this litigation. Such Protected Material may be disclosed only to the categories

of persons and under the conditions described in this Order. When the litigation has been terminated,

a Receiving Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
Protected Material must be stored and maintained by a Receiving Party at a location and in a

secure manner that ensures that access is limited to the persons authorized under this Order.
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 9 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 9 of 15

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the
court or permitted in writing by the Designating Party, a Receiving Party may disclose any
information or item designated “CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said
Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached
hereto as Exhibit A;

(b) the officers, directors, and employees (including House Counsel) of the Receiving Party to whom
disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment and
Agreement to Be Bound” (Exhibit A);

(c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff, professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

 
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 10 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 10 of 15

(f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary and
who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony
or exhibits to depositions that reveal Protected Material must be separately bound by the court
reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective

Order.

(g) the author or recipient of a document containing the information or a custodian or other person

who otherwise possessed or knew the information.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

Ifa Party is served with a subpoena or a court order issued in other litigation that compels disclosure

of any information or items designated in this action as “CONFIDENTIAL,” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issue in the other

litigation that some or all of the material covered by the subpoena or order is subject to this Protective

Order. Such notification shall include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

Party whose Protected Material may be affected.

10
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 11 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 11 of 15

If the Designating Party timely seeks a protective order, the Party served with the subpoena or court
order shall not produce any information designated in this action as “CONFIDENTIAL” before a
determination by the court from which the subpoena or order issued, unless the Party has obtained
the Designating Party’s permission. The Designating Party shall bear the burden and expense of
seeking protection in that court of its confidential material — and nothing in these provisions should
be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
directive from another court.
9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS LITIGATION
(a) The terms of this Order are applicable to information produced by a Non-Party in this action and
designated as “CONFIDENTIAL.” Such information produced by Non-Parties in connection with
this litigation is protected by the remedies and relief provided by this Order. Nothing in these
provisions should be construed as prohibiting a Non-Party from seeking additional protections.
(b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
confidential information in its possession, and the Party is subject to an agreement with the Non-
Party not to produce the Non-Party’s confidential information, then the Party shall:
(1) promptly notify in writing the Requesting Party and the Non-Party that some or all of the
information requested is subject to a confidentiality agreement with a Non-Party;
(2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
litigation, the relevant discovery request(s), and a reasonably specific description of the
information requested; and

(3) make the information requested available for inspection by the Non-Party.

11

 
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 12 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 12 of 15

(c) If the Non-Party fails to object or seek a protective order from this court within 14 days of
receiving the notice and accompanying information, the Receiving Party may produce the Non-
Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
protective order, the Receiving Party shall not produce any information in its possession or control
that is subject to the confidentiality agreement with the Non-Party before a determination by the
court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to
any person or in any circumstance not authorized under this Stipulated Protective Order, the
Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
inform the person or persons to whom unauthorized disclosures were made of all the terms of this
Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

 

When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
modify whatever procedure may be established in an e-discovery order that provides for production

without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

12
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 13 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 13 of 15

parties reach an agreement on the effect of disclosure of a communication or information covered by
the attorney-client privilege or work product protection, the parties may incorporate their agreement
in the stipulated protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
modification by the court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order no Party
waives any right it otherwise would have to object to disclosing or producing any information or
item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
right to object on any ground to use in evidence of any of the material covered by this Protective
Order.

12.3 Filing Protected Material. Without written permission from the Designating Party or a court
order secured after appropriate notice to all interested persons, a Party may not file in the public
record in this action any Protected Material without approval from the court.

13. FINAL DISPOSITION

Within 60 days after the final disposition of this action, as defined in paragraph 4, each Receiving
Party must return all Protected Material to the Producing Party or destroy such material. As used in
this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and
any other format reproducing or capturing any of the Protected Material. Whether the Protected
Material is returned or destroyed, the Receiving Party must submit a written certification to the
Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day

deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

13

 
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 14 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 14 of 15

returned or destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
compilations, summaries or any other format reproducing or capturing any of the Protected Material.
Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
motion papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
product, even if such materials contain Protected Material. Any such archival copies that contain or
constitute Protected Material remain subject to this Protective Order as set forth in Section 4

(DURATION).

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

 

 

/s/David R. Wise /s/Marybeth P. Mantharam

Mackey Butts & Wise, LLP Colucci & Gallaher, P.C.

319 Mill Street 2000 Liberty Building

Poughkeepsie, New York 12601 424 Main Street

(845) 452-4000 Buffalo, New York 14202
dwise@MB Wise.com (716) 853-4080

Attorneys for Plaintiff East Fishkill Fire mpm@colucci-gallaher.com

District Attorneys for Defendant Ferrara Fire

Apparatus, Inc.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED: (0/30/4090 (rn Koa —

United States Byumet/ Magistrate Judge

14
Case 7:20-cv-00576-KMK-AEK Document 28 Filed 10/30/20 Page 15 of 15
Case 7:20-cv-00576-KMK-AEK Document 21-1 Filed 09/22/20 Page 15 of 15

EXHIBIT A —- ACKNOWLEDGMENT

I hereby acknowledge that I have read the foregoing Protective Order concerning
confidentiality of documents and information in the case entitled “East Fishkill Fire
District v. Ferrara Fire Apparatus, Inc.” pending in the United States District Court for
the Southern District of New York, Case No. 7:20-cv-00576KMK, and that I understand
its provisions. I further acknowledge that I am receiving access to “Attorney’s Eyes Only”
and/or “Confidential” documents and/or information based upon my agreement to comply
with the terms and conditions of the Protective Order, and I hereby agree to treat all
“Attorney’s Eyes Only” and/or “Confidential” documents and information in the manner
required by the Protective Order.

Name: (printed)

 

Signature

 

Date:

 

15

 

 
